EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11 and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 16, Yamaguchi et al. discloses an apparatus (Fig. 6A) / method (paragraph [0002]) comprising: 
a vacuum chamber (610, paragraph [0073]); 
a stage (63) disposed in the vacuum chamber (610) that is configured to secure a wafer (62); 
a laser light source (1) disposed outside (as shown in Fig. 6B) the vacuum chamber (610), wherein the laser light source includes a plurality of lasers (1a-1c); 
an optical fiber (7) that simultaneously transmits all wavelengths of light produced by the laser light source (1) into the vacuum chamber (610) through a wall (60) of the vacuum chamber, wherein the light from the laser light source is at more than one wavelength (paragraphs [0076]).

	Accordingly, the prior art fails to teach or fairly suggest an apparatus / method requiring “an optical fiber that simultaneously transmits all wavelengths of light produced by the laser light source into the vacuum chamber through a wall of the vacuum chamber, wherein the light from the laser light source is at more than one wavelength; and an achromatization and polarization unit disposed in the vacuum chamber, wherein the achromatization and polarization unit receives light from the optical fiber”, in the combination required by the claim.

Claims 2-11, 13-15 and 17-19 are allowable by virtue of their dependency on claims 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Chen et al. [US 2020/0363469 A1]
	Iguchi et al. [US 2020/0203916 A1]
	Tsunekane et al. [US 2011/0150026 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882